Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10965791 B2. This is a statutory double patenting rejection.
The following table is presented for ease of comparing the claims.

Instant claim 
US 10965791 B2
A method for transmitting data by a transmitting User Equipment (UE) in a Device 
receiving a packet data convergence protocol (PDCP) service data unit (SDU) from a higher layer;
identifying a type of data included in the PDCP SDU;
generating a PDCP protocol data unit (PDU) comprising the PDCP SDU and a header; and
transmitting the generated PDCP PDU to a receiving UE,
wherein the header comprises information indicating the type of the data included in the PDCP SDU, and
wherein in case that the type of the data included in the PDCP SDU Is an Internet Protocol (IP) packet type, the generating of the PDCP PDU comprises setting the information to a predefined value indicating that the type of the data included in the PDCP SDU is the IP packet type and performing a header compression of the 

 receiving a packet data convergence protocol (PDCP) service data unit (SDU) from a higher layer;
 identifying a type of data included in the PDCP SDU; 
generating a PDCP protocol data unit (PDU) comprising the PDCP SDU and a header; and transmitting the generated PDCP PDU to a receiving UE,
 wherein the header comprises information indicating the type of the data included in the PDCP SDU, and
 wherein in case that the type of the data included in the PDCP SDU is an Internet Protocol (IP) packet type, the generating of the PDCP PDU comprises setting the information to a predefined value indicating that the type of the data included in the PDCP SDU is the IP packet type and performing a 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        3/2/2022